

Exhibit 10.1


THE WASHINGTON TRUST COMPANY
ANNUAL PERFORMANCE PLAN


The Annual Performance Plan has been established to achieve the objectives of
the Bank while rewarding employees commensurate with individual performance and
their combined contribution to the success of the Bank.


It is expected that the program will:


1. Effectively motivate employees to contribute to corporate profitability.
2. Attract and retain a highly qualified workforce.


Eligibility


Participants of the Plan are full-time, part-time, and peak-time employees.
Summer and temporary employees are excluded from participation.


New employees hired prior to October 1 will participate in the Plan immediately
upon the date of hire. No one will be allowed to enter the Plan for the current
plan year after October 1.


Employees who participate in the other major incentive plans of the Bank,
including but not limited to, the Outside Mortgage Originator Commission
Program, Merchant Sales Commission Program, Customer Sales and Service Incentive
Plan, Wealth Management Sales Incentive Plan, 1800 Asset Management Incentive
Plan, Washington Trust Investors Incentive Plan, and Weston Financial Group
Management Incentive Plan are excluded from the Plan.


Target Incentive Payments


Each participant will have a target incentive payment which is based upon a
percentage of regular earnings for the year. Target incentive levels are set
based upon position.


The target incentive will be modified based upon actual corporate and individual
performance using the following weightings:


     
Title/
Position
Corporate
Performance
Individual
Performance
CEO/COO
70%
30%
EVPs and SVPs
60%
40%
All Other Employees
50%
50%



Corporate Performance Component


Corporate performance will be assessed based on three financial measures - Net
Income, Earnings Per Share (EPS), and Return On Equity (ROE). Each financial
measure will receive equal weighting of one-third of the Corporate Performance
Component.


Performance targets for each measure will be set in advance of each plan year by
management and approved by the Compensation and Human Resources Committee of the
Board of Directors. The actual payout for each of the financial measures will be
measured separately and determined based on actual performance as follows:

--------------------------------------------------------------------------------





   
Performance
Against Plan
Payout as a
Percent of Target
< 80%
0%
80.0% to 82.4%
50.0%
82.5% to 87.4%
62.5%
87.5% to 92.4%
75.0%
92.5% to 97.4%
87.5%
97.5% to 102.4%
100.0%
102.5% to 107.4%
112.5%
107.5% to 112.4%
125.0%
112.5% to 117.4%
137.5%
117.5% +
150%



The Compensation and Human Resources Committee will have the flexibility to
change this leverage table at the beginning of each year as necessary to ensure
appropriate awards are made, as well as to adjust the weightings annually to
best reflect the needs of the Corporation.


Individual Performance Component


In order for payments under the Individual Performance Component to be made, the
weighted average of the financial metrics must be at least 80%. Once that
threshold level is achieved, actual payments will be based on the manager’s
assessment of employee performance.


Individual performance will be determined based on job performance and
achievement of personal objectives. Each year, managers will set performance
expectations and objectives for each participant. At the end of the year, the
manager will assess individual performance with consideration to both normal job
duties as well as achievement of specific goals.


The manager will recommend a payment level between 0% to 100%, subject to the
review of the appropriate Senior Manager, Human Resources, COO, and/or CEO. The
decision of these parties will be considered final. Any amounts not paid to a
participant as a result of that participant not fully meeting individual goals
or performance expectations may be reallocated to any employee who demonstrated
extraordinary performance, at the recommendation of the appropriate Senior
Manager, Human Resources, COO, and/or CEO.


Administrative Details



§  
The Board of Directors has delegated responsibility to the Compensation and
Human Resources Committee for (a) establishing the annual terms of the Plan
including target payout levels and the relationship of target payout levels to
target profitability measures; and (b) authorizing payments, including the
individual awards made to Executive Officers and senior management, and the
aggregate awards made to all other employees.




§  
The Compensation and Human Resources Committee shall rely on the independent
directors of the Board to assess the performance of the CEO and COO, and will
consider this assessment in determining compensation for the CEO and COO. The
CEO and COO will present an assessment of the performance of other Executive
Officers and Senior Managers, and the Committee will consider this assessment in
determining compensation for these employees. The Committee has delegated
responsibility for determining performance for all other employees to the CEO,
COO, and appropriate members of management.




--------------------------------------------------------------------------------



§  
Performance results will be based on operating earnings (excluding one-time
charges) consistent with publicly released results.




§  
Participants must be active employees of The Washington Trust Company on the
date that Annual Performance Plan payments are made in order to qualify for
payment. Participants who terminate employment with the Bank (for reasons other
than retirement) prior to the date of payment will not be eligible to receive
any payment from the Plan. Employees who retire from eligible status during the
year will be eligible for a pro-rated payment.




§  
Plan earnings are based upon twenty-six biweekly pay periods. In the event that
there are twenty-seven biweekly pay periods during a calendar year, only the
last twenty-six biweekly pay periods will be considered.




§  
This is not a tax qualified plan, which means that all payments are subject to
ordinary taxation. Participants who hold the title of Chairman & CEO, President
& COO, Executive Vice President, Senior Vice President, Managing Director or the
equivalent may defer any or all of the Plan payment into The Washington Trust
Company Nonqualified Deferred Compensation Plan.




§  
An individual is expected to fully meet all major job requirements in order to
qualify for incentive compensation. Once the incentive award (if any) has been
determined, the actual award to be paid may be modified at the recommendation of
the Senior Manager, Human Resources, President & COO, and Chairman & CEO to
reflect individual performance. The decision of these individuals will be
considered final.




§  
An individual is expected to be forthright and honest with regard to all items
submitted in calculating incentive payments. Any intent to deceive or defraud
can result in disciplinary action up to and including termination.




§  
Eligibility to participate in this program does not confer any right on the
participant to continue in the employ of the Bank or limit, in any way, the
right of the Bank to terminate at will.




§  
A violation of Bank policy can result in loss of incentive compensation for both
the employee and his/her manager, as well as loss of employment.




§  
Regardless of the actual award levels determined by the plan parameters,
executive management and the Compensation and Human Resources Committee reserve
the right to modify any award.




§  
The Compensation and Human Resources Committee and the Board of Directors
reserve the right to suspend, modify or terminate the plan at any time.




--------------------------------------------------------------------------------




Appendix A -Target Bonus Awards


Target bonus award levels for Executive Officers are as follows:


Position
Total
Target*
CEO
45%
COO
40%
Executive Vice President
30%
Senior Vice Presidents
25%

* as a percentage of regular earnings

--------------------------------------------------------------------------------




Exhibit 10.2
 
THE WASHINGTON TRUST COMPANY
 
WEALTH MANAGEMENT BUSINESS BUILDING INCENTIVE PLAN


The primary responsibility of the Executive Vice President of Wealth Management
is to increase revenues from the Wealth Management business line. The intent of
this incentive plan is to reward as the Wealth Management division meets and
exceeds performance targets.
                                                                                                                                                                                                                                    
INCENTIVE STRUCTURE
 
There is a target payment of $200,000, with range of 0% to 150% based upon
actual performance.
 
Performance will be measured in terms of achieving targeted levels of pre-tax
earnings, revenues, and net new assets under management, with each metric having
equal weighting. Net new assets under management will be inclusive of all cash
flows including, but not limited to, new business, solicited additions/upgrades,
lost business, contributions, and distributions. This will be measured by taking
the change in net assets under management, less market appreciation/depreciation
and investment income. Pre-tax earnings results will be net of any payment under
this or any other incentive plan.
 
Performance goals will be mutually agreed upon, and will likely represent at
least 10% growth in pre-tax earnings and revenues over the prior year, and the
net new assets under management needed to support that level of growth. Goals
should be achieved through organic growth in the existing product lines,
excluding any revenue or asset growth through acquisitions or mergers. Goals
and/or results may be adjusted to reflect extraordinary events, including, but
not limited to, acquisitions or mergers.
 
Performance will be assessed based upon the combined performance of the Wealth
Management product lines including Washington Trust Investors, 1800 Asset
Management, Weston Financial, and Client Services.
 
Goal achievement for the three metrics first must average at least 80% in order
to qualify for a plan payment. Once this threshold is met, plan payment is
determined by assessing achievement of each metric individually against the
performance grid below, and averaging the results. The target payment of
$200,000 is multiplied by this average to determine final payment under the
plan.
 
 
Performance vs. Plan
 
Payout as a % of Target
< 80%
0%
80.0% to 82.4%
50.0%
82.5% to 87.4%
62.5%
87.5% to 92.4%
75.0%
92.5% to 97.4%
87.5%
97.5% to 102.4%
100.0%
102.5% to 107.4%
112.5%
107.5% to 112.4%
125.0%
112.5% to 117.4%
137.5%
117.5% +
150%

 
PRINCIPAL PROVISIONS
                                                                                                                                                                                                                                    
Term of the Program
 
The term of this program is one year. This plan supersedes all previous plans
for participants.

--------------------------------------------------------------------------------


                                                                                                                                                                                                                                    
Eligible Participants
 
The Executive Vice President of Wealth Management is the only participant in
this program. This incentive is in addition to his incentive under the Annual
Performance Plan.
                                                                                                                                                                                                                                    
Administration
 
The Board of Directors has responsibility for establishing goals and determining
plan payments. The Board has delegated responsibility for review of plan
parameters, goals and payments to the Compensation and Human Resources
Committee.
 
Plan payments will be determined by the Compensation and Human Resources
Committee. Regardless of the actual award levels determined by the plan
parameters, the Bank reserves the right to modify any award. The decisions of
the Compensation and Human Resources Committee will be considered final,
binding, and conclusive on all parties.
 
The Board of Directors and/or the Compensation and Human Resources Committee
reserves the right to suspend, modify or terminate the plan at any time.
                                                                                                                                                                                                                                    
Individual Performance and Incentive Payments
 
An individual is expected to fully meet all major job requirements in order to
qualify for incentive compensation. An individual is expected to be forthright
and honest with regard to all items submitted in calculating incentive payments.
Any intent to deceive or defraud can result in disciplinary action up to and
including termination.
 
Compliance with all Bank and/or Department policies and procedures is essential.
This includes, but is not limited to, the following of investment policies and
the proper and timely documentation of all work. Any violation of Bank policy
can result in loss of incentive compensation as well as loss in employment.
                                                                                                                                                                                                                                    
Payment
 
Incentive compensation will be paid as soon as practical after final results can
be quantified. Participants must be active employees of The Washington Trust
Company on the date that incentive payments are made in order to qualify for
payment. However, employees who retire prior to the payment of the incentive
will be eligible for incentives on a pro-rated basis. Employees who terminate
employment with the Bank (for reasons other than retirement) prior to the date
of payment will not be eligible to receive any payment from the Plan.
 
This is not a tax qualified plan, which means that all payments are subject to
ordinary taxation. Participants may defer any or all of the Plan payment into
The Washington Trust Company Nonqualified Deferred Compensation Plan.
                                                                                                                                                                                                                                    
Claims To Awards And Employment Rights
 
Eligibility to participate in this program does not confer any right on the
participant to continue in the employ of the organization or limit, in any way,
the right of the employer to terminate at will.
 

--------------------------------------------------------------------------------


Exhibit 10.3

FIFTH AMENDMENT
 
TO
 
THE WASHINGTON TRUST COMPANY
 
SUPPLEMENTAL PENSION BENEFIT AND PROFIT SHARING PLAN
 
A.  WHEREAS, The Washington Trust Company (the “Company”) maintains The
Washington Trust Company Supplemental Pension Benefit and Profit Sharing Plan
(the “Plan”) for the benefit of its eligible employees;
WHEREAS, it is the intent of the Company that only employees who have earned a
vested benefit in the Pension Plan (as defined in the Plan) shall be eligible to
receive a benefit under the Plan;
WHEREAS, the Company desires to amend the Plan to correctly reflect the
Company’s intent;
WHEREAS, the Company has reserved the right to amend the Plan by action of its
Board of Directors; and
WHEREAS, the Compensation & Human Resources Committee of the Board of Directors
has authorized the following amendment to the Plan;
NOW, THEREFORE, the Company hereby amends the Plan as follows:
 
1.  Section 4.01 is hereby amended by adding the following sentence at the end
of the first sentence thereof:
“Notwithstanding the foregoing, if the Participant has not earned a vested
benefit under the Pension Plan, he shall not be entitled to a benefit under this
Plan.”
 
B.  The effective date of this Fifth Amendment is as of January 1, 2007.
C.  In all other respects said Plan is hereby confirmed.
IN WITNESS WHEREOF, the Company has caused this Fifth Amendment to be executed
by its duly authorized officer this 16th day of April, 2007.
THE WASHINGTON TRUST COMPANY
                              
                                    By:       /s/ John C.
Warren                                      
                                        John C. Warren
                                        Chairman and Chief Executive Officer
 